                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3                                         SAN JOSE DIVISION

                                   4
                                        KLARA BESS,
                                   5                                                         Case No. 5:19-cv-02012-EJD
                                                       Plaintiff,
                                   6                                                         ORDER TO SHOW CAUSE
                                                v.
                                   7                                                         Re: Dkt. No. 33
                                        JEREMY FOY, et al.,
                                   8
                                                       Defendants.
                                   9

                                  10          Plaintiff Klara Bess, proceeding pro se, filed her initial complaint on April 15, 2019. Dkt.

                                  11   No. 1. Defendants moved to dismiss the original complaint on September 16, 2019. Dkt. No. 24.

                                  12   Ms. Bess filed a Corrected First Amended Complaint on October 8, 2019 and the next day, the
Northern District of California
 United States District Court




                                  13   Court ruled that filing to be the operative complaint. Dkt. Nos. 29, 30. On October 31, 2019,

                                  14   Defendants moved to dismiss the First Amended Complaint and noticed January 23, 2020 as the

                                  15   hearing date. Dkt. No. 33. The deadline to file an opposition to the Motion to Dismiss was

                                  16   November 14, 2020. To date, Ms. Bess has not filed a response to the Motion to Dismiss.

                                  17          Accordingly, the court sets a deadline of February 3, 2020 for Ms. Bess to file a written

                                  18   response showing why this case should not be dismissed. The court will hold a hearing on this

                                  19   order and Ms. Bess’s response at 1:30 p.m. on February 13, 2020. Failure by Ms. Bess to file a

                                  20   written response to this order or to attend the hearing may result in dismissal of the case. The

                                  21   hearing set for January 23, 2020 is vacated.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 15, 2020

                                  24                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                  25                                                   United States District Judge
                                  26

                                  27

                                  28   Case No. 5:19-cv-02012-EJD
                                       ORDER TO SHOW CAUSE
                                                                                         1
